﻿
Mr. President, I extend my country's congratulations to Mr. Dante Caputo on his election to the presidency of the forty-third session of the General Assembly. His ability and experience are well-known and we look forward to his wise counsel.
Permit me also to pay tribute to the former President, Mr, Peter Florin, for the skilful manner in which he directed our deliberations over the past year. His guidance was most encouraging as he manifested a keen commitment to international peace and worked with passion and zeal towards getting positive results.
In 1939, the  forking classes of Antigua and Barbuda formed an organization which has proved to be the catalyst of advancement and a leading force in securing our nation's independence. In January 1989 we celebrate the fiftieth anniversary of the founding of the labour movement and we are pledged to continue working for the betterment of all of our citizens, while emphasizing the specific needs of workers - workers who express themselves openly and frequently on both domestic and International matters, workers who recognize the significance and importance of the United Nations and who embrace and are dedicated to the principle of peace. On their behalf, and on behalf of all the citizens of our twin-island State, I should like to offer s interest congratulations to the United Nations peace-keeping forces on receiving the Nobel Peace Prize, We also wish to acknowledge the untiring efforts of the Secretary-General, Mr. Javier Perez de Cuellar, in building the bridges for the establishment of peace, and for the further strengthening of the operational machinery of this Organization.
In this, our forty-third session of the General Assembly, Antigua and Barbuda is pleased that there is now a mood of optimism present in international affairs. Yet, small countries such as Antigua and Barbuda have watched with dismay as more and more emphasis is placed on bilateralism by the more powerful and more dominant countries. This retreat from multilateralism, if allowed to continue, can lead to a decline in the role of the United Nations. Matters of interest to the global community necessitate the participation of all countries, irrespective of size, ideology or financial solvency. We adhere to the principle enunciated in the Nassau Declaration of World Order emerging from the 1985 Commonwealth Summit held in the Bahamas, that "in the world of today and tomorrow, international co-operation is not an option but a necessity".
We must remind ourselves that multilateralism is an expression of solidarity among States endeavouring to promote their mutual interests and to resolve conflicts through peaceful means and methods. We believe that the strength of multilateralism can only be assessed by how well it serves the international community in times of crisis and tension. In short, to negate the principle of multilateralism is to retreat and to completely erode the role envisaged for the United Nations by its founders - that of promoting peace, security, economic development and the self-determination of peoples yet unfree. 
Antigua and Barbuda bemoans the affliction of the world-wide community by the internationalization of crime, particularly terrorism and trafficking in narcotics. Both are of deep concern to our twin-island community. It is essential that multilateral co-operation be strengthened in an effort to save our own and future generations from those scourges. In specific regard to drugs, we are encouraged that the international conference on drug abuse has assigned a greater responsibility to the United Nations. Drug abuse breaks down the framework of the society which earlier generations have worked so very hard to build. It destroys our youngsters and literally turns many into unrecognisable creatures. As transit points in the trafficking of drugs, our small nations can be put at the mercy of wealthy and powerful drug barons. The major market of consumption must therefore be called upon to apply greater initiative in co abetting the drug problem since a significant decline in consumption will do such to help eliminate production. It is evident, however, that only through concerted action between producing, transit and major consuming States, will the international community be able to put an end to this scourge.
Since 1983, Antigua and Barbuda has been at the forefront on the question of Antarctica. It is therefore with deep regret that we learned of the decision of the Antarctic Treaty Consultative Parties  (ATCP) to disregard totally and completely General Assembly resolution 42/46 of 30 November 1987 on the "Question of Antarctica". It is even further regretted that the racist regime of South Africa was allowed to participate in the ATCP negotiations held in Wellington from 2 Kay to 2 June 1988. Antigua and Barbuda was profoundly astonished when, during the general debate, one Member State declared that it is linked with Antarctica by its sovereignty, its history and continuity. The concept of sovereignty in regard to Antarctica is one that we cannot understand or consider. Antarctica must remain the heritage of all mankind, not the possession of a few large States. 
We will continue to work dauntlessly and steadfastly for consensus on the question of Antarctica and we pledge to continue pressing for a moratorium on negotiations to establish a minerals regime until all members of the international community can participate fully in such negotiations. We further appeal to the ATCP States to have the Secretary-General or his representative attend all meetings of the Treaty Parties.	'
Antigua and Barbuda is but one of the many small voices expressing their concern over the Antarctic issue. A joint approach by developing countries and other countries not members of the consultative group is necessary to achieve positive results. The United Nations has not been able to produce a consensus resolution on Antarctica since the year it was first placed on the agenda. However, unless the ATCP States broaden representation of the decision-making process, the United Nations will continue to be used as the forum in which non-ATCP States express their concerns and gain support for their position.
We take this opportunity to outline another position that is of primary concern to the economic planners in my nation. Since the thirty-ninth session of the General Assembly, island developing countries have emphasized that there has been a lack of sustained empirical work cm our development experience. Enough attention has certainly not been paid to the problems centred around transportation, communication and marine issues. More examination needs to be given to the relationship between imports and exports and the problems involved in attracting foreign investment.
Antigua and Barbuda and other island developing States have repeatedly stressed that the use of traditional economic indicators in assessing our well-being are neither apt nor realistic. The overwhelming reliance on per capita gross national product presents major distortions. It does not reflect the fact that our island nations are too small to provide for our populations economically many services routinely afforded citizens of larger countries. It fails to reflect our inability to penetrate markets for our embryonic manufacturing industries, whose production levels reflect small size. It does not give an adequate representation of our vulnerability that a single hurricane can set back our development 10 years or more, destroy 50 per cent of our housing stock, and completely devastate our agriculture and tourism industries, witness Jamaica and the effects of hurricane Gilbert. Therefore we once again present a case for the use of more reliable economic performance indicators and for special assistance to island developing countries.
While recognizing the outstanding role the United Nations is playing in bringing about solutions to international problems, it is impossible for this Organization to continue its efforts at the same level with its existing financial situation. Consequently it behoves Member States to contribute to its support on a reliable and permanent basis, we say this even though it is most apparent that many countries are experiencing severe financial difficulties.
Well we know that the international community has to harness itself to tackle the difficulties posed by debt, by trade and commodity problems and by human resources development. The debt crisis can, however, be properly addressed only if debtor and creditor countries fully realize that our mutual interest lies in breaking the deadlock. We call for an environment that gives impetus to progress within developing countries and for a more vigorous and healthy growth in international trade.
Public anxiety has increased throughout the world with the knowledge that the greenhouse effect has begun to impact upon our planet and will cause even greater atmospheric changes in the years to come. The threat to the ozone layer has brought about the realization that no individual country acting alone can protect its own environment. We acclaim the adoption of the Montreal Protocol on Substances that Deplete the Ozone Layer and hope that it will be followed by other measures to protect the atmosphere.
The threat to the ozone layer initially generated by affluent societies is inextricably linked with those of poverty, economic development and population growth. The reality is that the world's population will possibly double by the middle of the twenty-first century and that this growing population will be driven to use increasing amounts of irreplaceable natural resources which in turn will lead to the emission of higher levels of pollutants into the air by industry. In addition, the practice of trafficking in and the dumping of toxic wastes needs to be halted by immediate international action. We consequently join Norway in issuing a call for a strict international regime to protect developing countries from becoming a dumping ground for hazardous wastes. In the Caribbean, reliant as we are upon our natural beauty and cognizant of the fragility of our ecosystems, the dumping of hazardous wastes must not be allowed.
In this the fortieth anniversary of the proclamation of the Universal Declaration of Human Rights, we are appalled by the numerous violations of human rights in so many countries.
We are saddened by news of summary arrests and executions, the disappearance of individuals and the systematic practice of detention and killings of unarmed demonstrators. The protection of human rights is given high priority by my Government, and we firmly subscribe to the belief that human rights is for all people and all nations. To press for human rights is to join the struggle for democracy and advancement. 
South Africa, unfortunately, continues steadfastly with its evil policy of apartheid. The Secretary-General in his report stated that "Developments in, or relating to, the continuance of a situation of racial discrimination, which is so repugnant to the spirit of our age, lend further for CG to the repeated - and hitherto unheeded - urgings of the international community that apartheid be dismantled". (Д/43/1, p. 5)
We again call for the unconditional release of Nelson Mandela and all those incarcerated in South African gaols as a consequence of their struggle for their right to be free and to be liberated from all shackles of bondage in their own country.
Antigua and Barbuda wishes to urge once again the adoption of mandatory sanctions of a comprehensive nature against the Pretoria regime.
It is important here to reaffirm that apartheid cannot be reformed·, it has to be abolished. The racist regime continues to stifle all opposition to its abhorrent practices, and this includes the insulation of South Africa from scrutiny by the international press and the banning of anti-apartheid organizations in that country. We consequently reaffirm our commitment to the just struggle of the oppressed people of South Africa and Namibia - people who remain undeterred despite the intensity of the brutality of the racist Pretoria regime. 
Antigua and Barbuda welcomes the prospect for peace in Angola and Namibia. Peace has evaded Angola since independence and the international community is looking forward to a withdrawal of all foreign troops from Angola's soil. Likewise, we look forward to the implementation of Security Council resolution 435 (1978), in an effort to bring peace and ultimate independence to Namibia. We are understandably both hopeful and sceptical, for well we remember that five years ago the Lusaka Agreement was to have produced a cease-fire, a disengagement on the part of South Africa, and the establishment of a joint commission for the purpose of monitoring. This agreement, however, collapsed by the end of the year of its inception, be it recalled.
In Central America, we recognize that the momentum for peace has faltered since the signing of the Esquipulas II agreement; yet we are certain that the principal merit of the agreement lies in the democratization it brings to the area. Antigua and Barbuda urges full compliance by all the parties concerned. We are appalled by the devastation of national economies and the misery generated by civil conflicts. It is our firm belief that these conflicts are tooted in poverty. There is thus a need for a broader approach than is now evident in the solution of Central America's problems. In the same vein, our hearts go out to the Panamanian people in this period of extreme difficulty, and it is our hope that there will be a quick resolution of the crisis. 
In Afghanistan, the determined efforts of the Secretary-General and of Diego Cordovez produced, through the Geneva Accords in April, a basis for all Afghans ο exercise their right to self-determination. The fact that this is the first instance in which the two most powerful States have become co-guarantors of an agreement negotiated under the auspices of the Secretary-General is of particular importance, especially to those of us from developing countries. This approach signals the beginning of the end of proxy wars waged by nations whose material storages can ill afford the squandering of scarce resources brought on by wars. We therefore urge all parties involved to co-operate with the United Nations good offices mission.
My country welcomes the new atmosphere which has emerged between the French
Government and the Malenesian Kanaks as much as we applaud the initiation of a dialogue over the past year between the parties to the Kampuchean conflict. The people of Kampuchea yearn for peace and the framework has to be established in which citizens of that country are able to have a government from among their own - a government which will guarantee basic and fundamental human rights. The yearning for peace is also evident in Cyprus. The fact that the two sides involved in the Cyprus conflict have expressed their desire to meet without pre-conditions and to attempt to reach a negotiated settlement on all aspects of their problems, augurs well for the future. We therefore encourage the
Secretary-General to continue in his perseverance in obtaining a workable solution. 
I turn to the Middle East. The situation in the Middle East continues to have the propensity for generating repercussions in a far wider sphere. We therefore urge the United Nations to continue in its quest to find a lasting settlement to the Middle East question - a settlement which will guarantee the right of all States and peoples in the region to exist in peace within recognised and secure borders. The best hope for such a solution lies in the convening of an international peace conference specifically geared to problems of the Middle East. The interests of all concerned are best served through dialogue and negotiation in an atmosphere dedicated to peaceful resolution.
A peaceful resolution in Lebanon is also desirable. The endless cycle of communal violence in Lebanon is most distressing. Antigua and Barbuda stands ready to endorse any proposal leading to full Lebanese sovereignty over the entire country which guarantees the withdrawal of foreign troops from the area.
One final word. In South-East Asia we acknowledge the existence of two Koreas as a consequence of the Second World War. We have, however, been pleased to hear of the new policy of the Republic of Korea as enunciated in the special declaration of President Roh Tae Woo on 7 July 1988. The President's statement embodies an epoch-making six-point policy on inter-Korean affairs and lays the basis for a reconciliation between the two countries.
The Republic of Korea is celebrating its fortieth anniversary. It has demonstrated full maturity, as evidenced by its hosting of the twenty-fourth summer Olympic Games in Seoul and the establishment of diplomatic relations with as many as 121 Member States of the United Nations. When we consider that there are other countries in the United Nations which had suffered the same divided fate as the Koreas, we can find no logical cause or explanation to deny the Republic of Korea membership in this body.
We are indeed thrilled that the United Nations has been an important participant in the easing of world tensions. We believe that the United Nations must continue to play an ever-increasing role in international affairs if peace and justice are to become universal. Small nation States like my own look increasingly to international law for protection, and we are keenly aware of the role of the United Nations in promoting respect for law.
As workers in Antigua and Barbuda prepare to celebrate 50 successful years of trade unionism, let us here commit ourselves in this forty-third session to securing for the world's peoples a greater degree of freedom and justice through this the parliament of parliaments.
 
